Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Yasukochi et al. (US Pub. No.: 2020/0190700A1) being the closest prior art of references discloses a composite manufacturing apparatus comprising: a width determining mechanism (4) having a body and a gas passage, the body having a  (13) configured to allow a tape material (T) including fibers impregnated with a resin to pass therethrough, the path having a bottom surface and a pair of wall surface, the pair of the wall surfaces forming a gap that gradually decreases (Fig. 1-5; ¶0042-¶0050). Yasukochi further discloses a heater (5) which heats the tape material (T) prior to reaching width adjuster (4) (Fig. 2). The heater (5) is made of hot air type heater (¶0062).  
Craig Hyland (WO 2011/116191 A1) discloses a composite manufacturing apparatus comprising a barrel cam (86) which has a channel (88) formed in the surface of the barrel cam. The width of the channel (86) is tapered along the circumference of the barrel cam, so that as the barrel cam 886 is rotate about its axis 90, the width of the band of fibers (12) may be contracted to the desired width (Page 8, Ln 12-16; Fig. 5-6). 
The cited prior art of references alone or in combination fails to disclose or provide any motivation of “…a width determining mechanism having a body and a gas passage….the gas passage being provided inside the body and formed by the bottom surface having a plurality of through holes, and being in communication with the plurality of through holes; and a gas supplier . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VISHAL I PATEL/Primary Examiner, Art Unit 1746